Citation Nr: 0834870	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-19 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service from February 1956 to January 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO), which denied entitlement to the 
benefits currently sought on appeal.


FINDING OF FACT

The veteran's hearing loss was not manifested until many 
years after the veteran's service, and it is not causally 
related to service.


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred or aggravated in 
the veteran's active duty service; nor may it be so presumed. 
38 U.S.C.A §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide. 
In correspondence dated in July 2003, prior to the initial 
adjudication, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R.§  3.159(b) (2007). 
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide. Although the veteran was not provided 
with notice of the effective date and disability rating 
regulations, because service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran. See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records. 

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination 
with nexus opinion is not necessary.  The Board does not know 
of any additional relevant evidence which has not been 
obtained.


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R §  3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Service connection may also be granted for chronic disorders, 
such as sensorineural hearing loss, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Impaired hearing will be considered a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 
decibels or more; or when the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss results from noise 
exposure in service. The veteran's DD-214 indicates that he 
was stationed in Germany and that he served in the light 
weapons infantry while in service.  

The evidence indicates that the veteran has been diagnosed 
with sensorineural hearing loss, as defined by 38 C.F.R. § 
3.385, and the veteran's in-service exposure to acoustic 
trauma is conceded based on his experience and the nature of 
his in-services duties.  The Board finds that service 
connection is not warranted because the evidence does not 
indicate that the veteran's hearing loss is related to the 
in-service noise exposure.  

The veteran's service medical records do not report any 
treatment or complaints pertaining to hearing loss, and the 
November 1957 separation examination record reports that 
hearing was normal, with 15/15 on the hearing test 
bilaterally. Records demonstrate that the first documented 
occasion on which the veteran sought treatment for decreased 
hearing acuity took place in January 2002, where the veteran 
completed a hearing evaluation, and in February 2002 he was 
fitted for a hearing aid appropriate for the hearing loss.  
See January 2002 and February 2002 VA treatment records. 
Here, the veteran reported and was treated for hearing loss 
fifty years after separation from service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, even if the Board conceded in-service 
acoustic trauma, based on the normal hearing at separation, 
the length of time between separation and the initial 
manifestation of chronic hearing loss, and the lack of review 
of the record by the opining physicians, the evidence for the 
veteran's claim is outweighed by the countervailing evidence.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  



ORDER

Entitlement to service connection for sensorineural hearing 
loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


